DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/06/2019.
Claims 2, 7-9, 22, 24, 25, 27, 32-34, 39, 47, 49, and 50 are canceled in examiner’s amendment below.
Claims 1, 3-6, 10-13, 17-20, 23, 26, 28-31, 35-38, 42-45, and 48 are amended in examiner’s amendment below.
Claims 1, 3-6, 10-21, 23, 26, 28-31, 35-38, 40-46, and 48 are allowed. These claims are renumbered 1-35 on allowance.

Drawings
The Drawings filed on 12/06/2019 are acceptable for examination purposes.

Specification
The Specification filed on 12/06/2019 is acceptable for examination purposes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up email dated 11/16/2020, after an interview with Mark Knedeisen Reg. 42,747 and James Baker on 11/13/2020. Further correction of claim 48 was approved on 01/11/2021 via telephone with Mark Knedeisen Reg. 42,747.

The application has been amended as follows: 

1. 	 (Currently Amended)	A computer-implemented method for building a deepend neural network from an initial neural network, the initial neural network comprising a lower portion, an upper portion, and a primary objective according to which the initial neural network is trained based on a primary input, the method comprising:
adding, by a computer system, a first diversity neural network to the initial neural network at a first stratum between the lower portion and the upper portion, wherein the first diversity neural network comprises a first classifier for performing a first classification task;
adding, by the computer system, a first support neural network at the first stratum of the initial neural network, wherein the first support neural network comprises a first autoencoder;
wherein the first diversity neural network and the first support neural network are connected such that data is processed through the first diversity neural network and the first support neural network unidirectionally;
wherein an output of the first support neural network is connected to the upper portion of the initial neural network;
wherein an input of the first support neural network is connected to the lower portion of the initial neural network;
wherein the first diversity neural network and the first support neural network define a first stratum neural network;
first stratum neural network comprises a first stratum objective;
wherein the initial neural network and the first stratum neural network define a first deepend neural network;
training, by the computer system, the first stratum neural network according to both the primary objective and the first stratum objective based on a first stratum input supplied to the first diversity neural network; 
training, by the computer system, the first deepend neural network according to the primary objective based on the primary input;
adding, by the computer system, a second diversity neural network to the first deepend neural network at a second stratum between either the lower portion and the first stratum or the upper portion and the first stratum, wherein the second diversity neural network comprises a second classifier for performing a second classification task that is different from the first classification task of the first diversity neural network;
adding, by the computer system, a second support neural network at the second stratum of the first deepend neural network, wherein the second support neural network comprises a second autoencoder;
wherein the second diversity neural network and the second support neural network are connected such that data is processed through the second diversity neural network and the second support neural network unidirectionally;
wherein an output of the second support neural network is connected to either the upper portion of the deepened neural network or the first stratum neural network according to which the second support neural network is positioned below;
wherein an input of the second support neural network is connected to either the lower portion of the deepened neural network or the first stratum neural network according to which the second support neural network is positioned above;
wherein the second diversity neural network and the second support neural network define a second stratum neural network;
wherein the second stratum neural network comprises a second stratum objective;
wherein the first deepened neural network and the second stratum neural network define a second deepend neural network;
training, by the computer system, the second stratum neural network according to both the primary objective and the second stratum objective based on a second stratum input supplied to the second diversity neural network; and
training, by the computer system, the second deepend neural network according to the primary objective based on the primary input.

2. 	 (Canceled)

3. 	 (Currently Amended)	The computer-implemented method of claim [[2]] 1, wherein the second stratum is selected randomly.

4. 	 (Currently Amended)	The computer-implemented method of claim [[2]] 1, wherein the second stratum objective differs from the first stratum objective.

5. 	 (Currently Amended)	The computer-implemented method of claim [[2]] 1, wherein the first stratum input and the second stratum input are supplied from different sources.

6. 	 (Currently Amended)	The computer-implemented method of claim [[2]] 1, wherein each of the first stratum input and the second stratum input comprise the primary input.

7. 	 (Canceled) 

8. 	 (Canceled)

9. 	 (Canceled)

10. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum input comprises the primary input.

11. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum input comprises a subspace of the primary input.

12. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum input comprises a subset of the primary input.

13. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum input comprises a data set distinct from the primary input.

17. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum objective comprises a plurality of sub-objectives.

18. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum objective comprises a discrimination task for two or more data items of the primary input that cause, for a neural networking lacking the first stratum objective, a difference between a first output activation score for a correct answer and a second output activation score for a best scoring incorrect answer to be less than a threshold value.

19. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first stratum objective comprises the primary objective.

20. 	 (Currently Amended)	The computer-implemented method of claim 1, wherein the first support neural network comprises one or more linear nodes.

22. 	 (Canceled)

23. 	 (Currently Amended)	The computer-implemented method of claim [[22]] 1, wherein an input for the first autoencoder comprises one or more nodes from the first stratum or a lower stratum of the deepend neural network.

24. 	 (Canceled)
 
25. 	 (Canceled)


a processor; and
a memory storing:
the initial neural network comprising a lower portion, an upper portion, and a primary objective according to which the initial neural network is trained based on a primary input; and
instructions that, when executed by the processor, cause the computer system to:
add a first diversity neural network to the initial neural network at a first stratum between the lower portion and the upper portion, wherein the first diversity neural network comprises a first classifier for performing a first classification task;
add a first support neural network at the first stratum of the initial neural network, wherein the first support neural network comprises a first autoencoder;
wherein the first diversity neural network and the first support neural network are connected such that data is processed through the first diversity neural network and the first support neural network unidirectionally;
wherein an output of the first support neural network is connected to the upper portion of the initial neural network;
wherein an input of the first support neural network is connected to the lower portion of the initial neural network;
wherein the first diversity neural network and the first support neural network define a first stratum neural network;
first stratum neural network comprises a first stratum objective;
wherein the initial neural network and the first stratum neural network define a first deepend neural network;
train the first stratum neural network according to both the primary objective and the first stratum objective based on a first stratum input supplied to the first diversity neural network; 
train the first deepend neural network according to the primary objective based on the primary input;
add a second diversity neural network to the first deepend neural network at a second stratum between either the lower portion and the first stratum or the upper portion and the first stratum, wherein the second diversity neural network comprises a second classifier for performing a second classification task that is different from the first classification task of the first diversity neural network;
add a second support neural network at the second stratum of the first deepend neural network, wherein the second support neural network comprises a second autoencoder;
wherein the second diversity neural network and the second support neural network are connected such that data is processed through the second diversity neural network and the second support neural network unidirectionally;
wherein an output of the second support neural network is connected to either the upper portion of the deepened neural network or the first stratum neural network according to which the second support neural network is positioned below;
wherein an input of the second support neural network is connected to either the lower portion of the deepened neural network or the first stratum neural network according to which the second support neural network is positioned above;
wherein the second diversity neural network and the second support neural network define a second stratum neural network;
wherein the second stratum neural network comprises a second stratum objective;
wherein the first deepened neural network and the second stratum neural network define a second deepend neural network;
train the second stratum neural network according to both the primary objective and the second stratum objective based on a second stratum input supplied to the second diversity neural network; and
train the second deepend neural network according to the primary objective based on the primary input.

27. 	 (Canceled)

28. 	 (Currently Amended)	The computer system of claim [[27]] 26, wherein the second stratum is selected randomly.

29. 	 (Currently Amended)	The computer system of claim [[27]] 26, wherein the second stratum objective differs from the first stratum objective.

30. 	 (Currently Amended)	The computer system of claim [[27]] 26, wherein the first stratum input and the second stratum input are supplied from different sources.

31. 	 (Currently Amended)	The computer system of claim [[27]] 26, wherein each of the first stratum input and the second stratum input comprise the primary input.

32. 	 (Canceled)

33. 	 (Canceled)

34. 	 (Canceled)

35. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum input comprises the primary input.

36. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum input comprises a subspace of the primary input.

37. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum input comprises a subset of the primary input.

38. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum input comprises a data set distinct from the primary input.

39. 	 (Canceled)

first stratum objective comprises a plurality of sub-objectives.

43. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum objective comprises a discrimination task for two or more data items of the primary input that cause, for a neural networking lacking the first stratum objective, a difference between a first output activation score for a correct answer and a second output activation score for a best scoring incorrect answer to be less than a threshold value.

44. 	 (Currently Amended)	The computer system of claim 26, wherein the first stratum objective comprises the primary objective.

45. 	 (Currently Amended)	The computer system of claim 26, wherein the first support neural network comprises one or more linear nodes.

47. 	 (Canceled) 

48. 	 (Currently Amended)	The computer system of claim 26, wherein an input for the first autoencoder comprises one or more nodes from the first stratum or a lower stratum of the first deepend neural network.

49. 	 (Canceled)

50. 	 (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific combination and interconnection of the Neural Networks. Particularly the combination and interconnection between the each diversity neural network (which comprises a respective classifier) and each support neural network (which comprises a respective autoencoder), as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Examiner notes that Fig. 1 of the Drawings filed on 12/06/2019 provide a good visual description of the interpretation of the interconnection between each support neural network and each diversity neural network, as well as the interconnection between the combination of the first and second support neural networks and diversity neural networks.
Examiner notes that the term “stratum” is not a term of art. Examiner has interpreted this term as described in ¶ [0015] of the Instant Specification filed 12/06/2019 “a "stratum" is a portion of the overall machine learning system”.
Examiner notes that the terms “lower” and “upper” which refer to the portion of the neural network as interpreted as described in ¶ [0013] of the Instant Specification filed 12/06/2019 “In a feed-forward neural network, the layers may be numbered from bottom to top, when diagramed as in Figure 7”. The lower portion of the neural network comprises the input and the upper portion of the neural network comprises the output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. - "Stacked Generative Adversarial Networks"
Makhzani et al. - "Adversarial Autoencoders"
Zhang et al. - "StackGAN: Text to Photo-realistic Image Synthesis with Stacked Generative Adversarial Networks"
Lin et al. - "Dynamic fine-tuning stacked auto-encoder neural network for weather forecast"
Lin et al. - "A Dynamic Data-Driven Fine-Tuning Approach for Stacked Auto-Encoder Neural Network"
Andrea de Giorgio - "A study on the similarities of Deep Belief Networks and Stacked Autoencoders"
Santara et al. - "Faster learning of deep stacked autoencoders on multi-core systems using synchronized layer-wise pre-training"
Yao's Blog - "Stacked Denoising Autoencoders"
Liu et al. - "A Stacked Autoencoder-Based Deep Neural Network for Achieving Gearbox Fault Diagnosis"
Vincent et al. - "Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion"
Examiner notes that the combination and interconnection between the each diversity neural network (which comprises a respective classifier) and each support neural network (which comprises a respective autoencoder), as are now included in all the independent claims, in combination with the other elements recited, is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126